Citation Nr: 1814324	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which granted service connection for PTSD with an initial 10 percent rating, effective February 20, 2009.  Jurisdiction of the case was subsequently transferred to the RO in Hartford, Connecticut. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of that proceeding is of record. 

The Board remanded the appeal in February 2014 and in June 2017.


FINDING OF FACT

On December 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In response to the most recent supplemental statement of the case issued in December 2017, the Veteran submitted a written request to withdraw his claim.  Specifically, the Veteran wrote "I do not wish to appeal or keep this open."  The December 2017 correspondence clearly and unambiguously communicated the Veteran's desired withdrawal of the appeal in its entirety.  Hence, there remain no allegations of errors of fact or law with respect to the issue on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


